DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an area indicator, a discriminator, a use permitter, a communicator, a route indicator, an in-vehicle communicator, a vehicle allocator, an imaging unit, an event determiner, and a provider in claims 1-2, and 5-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The limitations “an area indicator, and a route indicator” will be treated as a CPU executing a program (software) stored in the storage 350 as recited in Paragraph 0065. The limitation “a communicator” will be treated as a network card for connection to the network NW as recited in Paragraph 0066. The limitations “a discriminator” and “a use permitter” will be treated as a processor such as, for example, a CPU that executes a program (software) stored in a storage as recited in 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-8, and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 10, and 11, the applicant claims a degree of priority. It is not clear to the examiner what the applicant is trying to convey with said limitation. It is not clear what a priority is based upon, or how a priority is assigned to a route, or what make a route having a higher priority than the other. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claims indefinite.
With respect to claims 7 and 8, claim limitation “a vehicle allocator, an event determiner, and a provider” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2, and 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claim 1 and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, and 5-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) specifying an operation area of an autonomous vehicle, identifying and allowing a user to use the autonomous vehicle and indicating and presenting a route to the autonomous vehicle.
The limitations recited above, as drafted, are a process that under its broadest interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an area indicator, a discriminator, a user permitter, a communicator, and a route indicator”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the generic computer components, the context of the claim encompasses the user to mentally define an area of operation of an autonomous vehicle and dispatching said vehicles per customers need.
This judicial exception is not integrated into a practical application. In particular, the claims recite the generic computer components to perform the process. The generic computer components are interpreted as a generic CPU executing a program, i.e. recited at a high-level of generality (a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al US 2014/0365250 A1 (hence Ikeda) in view of Hideya JP 2015191264A (provided in IDS filed 12/12/2019, hence Hideya).
In re claims 1, and 9-11, Ikeda discloses a transportation service reservation system and method (Abstract) and teaches the following:
an area indicator that specifies an operation area of an autonomous vehicle (Fig.5 and Paragraphs 0057-0058); a discriminator that discriminates a user with respect to the autonomous vehicle (Paragraphs 0040, 0063 and 0068); a communicator that communicates with a user's terminal device (Fig.1 and Paragraph 0024); and a route indicator that indicates a route to the autonomous vehicle on the basis of one or both of a prescribed route for circulating inside the operation area along a route determined in advance and an on-demand route based on information received by the communicator (Paragraphs 0041 and 0044), wherein the route indicator compares a degree of priority of the prescribed route with a degree of priority of the on-demand route, and indicates either route to the autonomous vehicle (Paragraphs 0043 and 0046)
However, Ikeda doesn’t explicitly teach the following:
a use permitter that allows a user discriminated to be a user who is able to use the autonomous vehicle by the discriminator to occupy and use at least a portion of the autonomous vehicle
Nevertheless, Hideya discloses an autonomous vehicle that recognizes users (Abstract) and teaches the following:
a use permitter that allows a user discriminated to be a user who is able to use the autonomous vehicle by the discriminator to occupy and use at least a portion of the autonomous vehicle (Abstract)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Ikeda reference to include the user recognition module, as taught be Hideya, in order to determine whether the users on the road are the persons scheduled to get on a transportation service reservation system (Hideya, Abstract).
In re claim 2, Ikeda teaches the following:
wherein the area indicator indicates routes varying according to time slots to the autonomous vehicle within the operation area (Fig.5)
In re claim 5, Ikeda teaches the following:
wherein the route indicator allocates a traveling period for the on-demand route on the basis of a use situation of the autonomous vehicle corresponding to the prescribed route (Fig.5)
In re claim 6, Ikeda teaches the following:
wherein an in-vehicle communicator that communicates with a user's terminal device and transmits information indicating whether the autonomous vehicle is available is mounted in the autonomous vehicle (Fig.13 and Paragraph 0130)
In re claim 7, Ikeda teaches the following:
a vehicle allocator that allocates a plurality of the autonomous vehicles in order to circulate inside the operation area (Fig.5)
In re claim 8, Hideya teaches the following:
wherein the autonomous vehicle further includes: an imaging unit that captures an inside or outside image of the vehicle; an in-vehicle communicator that transmits feature data of an image captured by the imaging unit to a server device; an event determiner that determines an event on the basis of feature data which is at least temporarily stored in the server device; and a provider that provides a notification on the basis of event information determined by the event determiner and user information discriminated by the discriminator (Abstract)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Petroff US 11,049,208 B2 discloses a vehicle dispatching method and system for dispatching multiple vehicles operating in a work area
Shen et al US 2014/0121883 A1 discloses systems and methods that enable a vehicle to park in an autonomous or semi-autonomous manner based on a driver’s preference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAMI KHATIB/           Primary Examiner, Art Unit 3669